Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1953 Filed 12/10/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

       Plaintiff-Respondent,                            Case No. 08-20548

                                                        Honorable Nancy G. Edmunds
 v.

  DWAYNE TOLAND,

       Defendant-Petitioner.

 ________________________________/

           OPINION AND ORDER DENYING DEFENDANT’S MOTION UNDER
      28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE [143]

       This matter comes before the Court on Defendant-Petitioner Dwayne Toland’s

 pro se motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255.

 (ECF No. 143.) The government opposes the motion. (ECF No. 154.) Defendant has

 filed a reply. (ECF No. 158.) For the reasons set forth below, the Court DENIES

 Defendant’s § 2255 motion.

 I.    Background

       This case stems from a DEA investigation, which began in 2007, of Bernardo

 Santana, a heroin trafficker who was in the Dominican Republic. Santana would obtain

 large amounts of heroin and split them among distributors in Detroit, including

 Defendant, who would then broker sales to buyers in the area.

       Even though federal agents executed a search warrant at Defendant’s home in

 June 2009, the government did not seek charges against Defendant until several years

 later so that the investigation could proceed toward the arrest of Santana himself. In

                                                1
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1954 Filed 12/10/20 Page 2 of 14




 February 2015, a DEA agent interviewed Defendant. According to the agent, Defendant

 admitted to knowing Santana since the 1990s and brokering heroin transactions

 between Santana and a friend.

        The grand jury returned a superseding indictment against Defendant and three

 other individuals on February 10, 2015. (ECF No. 6.) Several months later, Defendant

 filed a motion to dismiss, arguing that the statute of limitations was violated because the

 government improperly sealed the indictment. (ECF No. 34.) He also alleged a

 violation of the speedy indictment provision of the Speedy Trial Act. (Id.) Defendant’s

 motion was denied. (ECF No. 116.) Defendant later filed a second motion to dismiss,

 alleging a violation of his Sixth Amendment right to a speedy trial. (ECF No. 41.) The

 Court denied that motion as well. (ECF No. 52.) At trial, Defendant was acquitted of a

 gun charge but convicted of conspiracy to possess with intent to distribute at least one

 kilogram of heroin. (ECF No. 84.) He was then sentenced by this Court to a term of

 imprisonment of 140 months. (ECF No. 107.)

        On appeal, Defendant argued the evidence was insufficient to sustain his

 conviction, certain out-of-court statements of his co-conspirators were inadmissible, the

 government produced evidence of multiple conspiracies that varied from the single

 conspiracy alleged in the indictment, certain expert testimony was improperly admitted,

 and that his trial did not begin soon enough. See United States v. Toland, 717 F. App’x

 560, 564-67 (6th Cir. 2017). He also challenged his sentence. See id. at 567. The

 Sixth Circuit affirmed both Defendant’s conviction and sentence. See id. Defendant

 then filed a petition for writ of certiorari to the United States Supreme Court, but his




                                                  2
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1955 Filed 12/10/20 Page 3 of 14




 petition was denied. (ECF Nos. 130, 131.) Defendant now brings this pro se motion

 pursuant to § 2255, arguing that his conviction should be vacated.

 II.    Standard of Review

        Under § 2255(a), “[a] prisoner in custody under sentence of a [federal] court . . .

 claiming the right to be released . . . may move the court which imposed the sentence to

 vacate, set aside or correct the sentence.” To prevail on a § 2255 motion, the petitioner

 must allege: “(1) an error of constitutional magnitude; (2) a sentence imposed outside

 the statutory limits; or (3) an error of fact or law that was so fundamental as to render

 the entire proceeding invalid.” Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir.

 2003) (quotation marks and citation omitted); see also Anderson v. United States, 246

 F. Supp. 2d 758, 760 (E.D. Mich. 2003).

 III.   Analysis

        Defendant argues that his right to a speedy trial was violated, there was a statute

 of limitations violation, and he received ineffective assistance of counsel.

        A.     Defendant is Barred from Relitigating his Sixth Amendment Claim.

        Prior to trial, Defendant moved to dismiss the indictment, arguing the government

 violated his Sixth Amendment right to a speedy trial. (ECF No. 41.) The Court

 determined that because Defendant’s claim concerned pre-indictment delay, rather than

 post-indictment delay, it was more properly analyzed under the Fifth Amendment. (ECF

 No. 52, PgID 251.) The Court ultimately found that Defendant could not establish a

 Fifth Amendment claim for pre-indictment delay or a Sixth Amendment claim for post-

 indictment delay. (Id. at PgID 251-53.) On direct appeal, Defendant raised his Sixth

 Amendment claim, but the Sixth Circuit affirmed. See Toland, 717 F. App’x at 566-67.



                                                  3
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1956 Filed 12/10/20 Page 4 of 14




        Defendant now raises this issue again. But where an argument was raised on

 direct appeal, a § 2255 petitioner is generally barred from re-litigating that same

 argument unless there are exceptional circumstances, such as changes in the law

 governing the case. See Dupont v. United States, 76 F.3d 108, 110 (6th Cir. 1996).

 There are no exceptional circumstances or changes in the law that would lead the Court

 to revisit this issue. Defendant’s Sixth Amendment claim is therefore barred.

        B.     Defendant Procedurally Defaulted his Fifth Amendment and Statute
               of Limitations Claims.

        Defendant also now reasserts his Fifth Amendment claim. In addition, he

 repeats his argument that the statute of limitations was violated because the

 government improperly sealed the indictment. However, as a general rule, “claims not

 raised on direct appeal may not be raised on collateral review.” Massaro v. United

 States, 538 U.S. 500, 504 (2003). “In the case where the defendant has failed to assert

 his claims on direct appeal and thus has procedurally defaulted, in order to raise them in

 a § 2255 motion he also must show either that (1) he had good cause for his failure to

 raise such arguments and he would suffer prejudice if unable to proceed, or (2) he is

 actually innocent.” Regalado v. United States, 334 F.3d 520, 528 (6th Cir. 2003) (citing

 Bousley v. United States, 523 U.S. 614, 622 (1998)). In order to show actual prejudice,

 the defendant must show “not merely that the errors at his trial created a possibility of

 prejudice, but that they worked to his actual and substantial disadvantage, infecting his

 entire trial with error of constitutional dimensions.” United States v. Frady, 456 U.S.

 152, 170 (1982) (emphasis in original). To show actual innocence, the defendant must

 show that “it is more likely than not that no reasonable juror would have convicted him.”

 Bousley, 523 U.S. at 623 (quotation marks and citations omitted). “The hurdle [a

                                                  4
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1957 Filed 12/10/20 Page 5 of 14




 defendant] faces in excusing his procedural default is intentionally high, for respect for

 the finality of judgments demands that collateral attack generally not be allowed to do

 service for an appeal.” Peveler v. United States, 269 F.3d 693, 700 (6th Cir. 2001)

 (quotation marks and citation omitted).

        By not raising them on direct appeal, Defendant procedurally defaulted his Fifth

 Amendment and statute of limitations claims. He has not established good cause for

 his failure to raise these issues on appeal. Nor can he show these alleged errors

 worked to his actual prejudice. In fact, the Court considered and rejected both of these

 claims prior to trial. And Defendant cannot show actual innocence. As the Sixth Circuit

 found, the evidence at trial was sufficient to support the jury verdict in this case. See

 Toland, 717 F. App’x at 564. In sum, Defendant has not presented anything that would

 excuse the procedural default of his Fifth Amendment and statute of limitations claims.

        C.      Defendant Has Not Established Ineffective Assistance of Counsel.

        Defendant argues his counsel was ineffective for a number of reasons. A

 defendant has a right to “reasonably effective assistance” of counsel. Strickland v.

 Washington, 466 U.S. 668, 687 (1984). To establish an ineffective assistance of

 counsel claim, the defendant must prove both that 1) “counsel’s performance was

 deficient” and 2) “the deficient performance prejudiced the defense.” Id. The first prong

 “requires showing that counsel made errors so serious that counsel was not functioning

 as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. The second

 prong “requires showing that counsel’s errors were so serious as to deprive the

 defendant of a fair trial, a trial whose result is reliable.” Id.




                                                     5
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1958 Filed 12/10/20 Page 6 of 14




        “[T]here is a strong presumption that legal counsel is competent.” United States

 v. Osterbrock, 891 F.2d 1216, 1220 (6th Cir. 1989). In addition, “a reviewing court must

 give a highly deferential scrutiny to counsel’s performance.” Ward v. United States, 995

 F.2d 1317, 1321 (6th Cir. 1993). “The reasonableness of counsel’s performance is to

 be evaluated from counsel’s perspective at the time of the alleged error and in light of all

 the circumstances.” Kimmelman v. Morrison, 477 U.S. 365, 384 (1986). “The

 defendant must show that there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different. A

 reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Strickland, 466 U.S. at 694. The defendant bears the burden of proving both

 prongs of the analysis. Id. at 687.

               1.     Statute of Limitations

        Defendant contends his counsel was ineffective for failing to move for dismissal

 of the indictment because the statute of limitations had expired. The government

 argues that the indictment was filed within the limitations period.

        The applicable statute of limitations period is five years. See 18 U.S.C. § 3282.

 For a continuing offense like conspiracy, the statute of limitations period is measured

 from the last overt act. United States v. Lash, 937 F.2d 1077, 1081 (6th Cir. 1991).

 Because Defendant was charged with conspiracy to distribute heroin on April 3, 2014,

 for the charge to have been timely, there must have been an overt act on or after April

 3, 2009. As an overt act that took place after this date, the government points to

 evidence that two co-conspirators brought three kilograms of heroin to Defendant’s

 home on April 15, 2009 and kept them there until they could be sold to Santana’s



                                                  6
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1959 Filed 12/10/20 Page 7 of 14




 customers. (See ECF Nos. 98, 100.) Because the record demonstrates there was

 evidence at trial of an overt act within the limitations period, defense counsel’s

 performance was not deficient in failing to raise a statute of limitations defense.

               2.     Speedy Trial Act Violation

        Defendant alleges his counsel was ineffective for failing to file a motion to

 dismiss for violation of the Speedy Trial Act.1 The government argues that there was no

 violation, but even if there was, Defendant cannot show he was prejudiced by his

 counsel’s failure to bring such a motion.

        The Speedy Trial Act requires that a defendant's trial commence within 70 days

 from the date of indictment or arraignment, whichever is later. 18 U.S.C. § 3161(c)(1);

 see also United States v. Blackmon, 874 F.2d 378, 380 (6th Cir. 1989). Certain

 enumerated pre-trial delays are excluded from this 70-day timeframe, however. See §

 3161(h). If the 70-day deadline is not honored, as extended by § 3161(h), the

 indictment “shall be dismissed on motion of the defendant.” § 3162(a)(2).

        Defendant first appeared on February 10, 2015, but “when multiple defendants

 are charged together, . . . one speedy trial clock governs.” See United States v. Sobh,

 571 F.3d 600, 602 (6th Cir. 2009) (citations omitted). Thus, Defendant’s speedy trial

 clock started to run on the day his co-defendant, Angel Contreras, appeared—March

 23, 2015. Defendant’s trial did not begin until 470 days later—on July 5, 2016.

 Defendant argues that of those days, 359 days were excludable while 111 days were

 not, constituting a violation of the Speedy Trial Act. More specifically, Defendant




        1
        Defendant raised this argument on direct appeal, but the Sixth Circuit found it
 premature and declined to address it. See Toland, 717 F. App’x at 567.
                                                  7
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1960 Filed 12/10/20 Page 8 of 14




 concedes that the following time periods were excludable: May 26, 2015 through and

 including November 23, 2015; December 9, 2015; and January 12, 2016 through the

 commencement of trial on July 5, 2016.2 (ECF No. 143-1, PgID 1422.) The leaves the

 following time periods in dispute: a 63-day period between March 23, 2015 and May

 26, 2015 and a 48-day period between November 23, 2015 and January 12, 2016.

       The government asserts the first time period was excludable pursuant to an order

 in which the Court found that the ends of justice served by the delay—between January

 20, 2015 and September 16, 2015—outweighed the best interests of the defendant and

 the public in a speedy trial under § 3161(h)(7). (ECF No. 33, PgID 106-07.) Defendant

 argues that this order was improper as to the time period preceding May 26, 2015,

 because it was entered upon the Court’s review of a stipulation between the parties to

 exclude the time between May 26, 2015 and September 2015. However, an ends-of-

 justice continuance does not require a defendant’s consent where the district court

 makes its own findings. See Sobh, 571 F.3d at 603. Here, while the parties’ stipulation

 did not include the same time period as the Court’s order, by setting forth information

 regarding the complexity of the case and noting that the discovery process had started

 after the defendants’ arraignment and was ongoing, it sufficiently provided a basis upon

 which the Court made its findings.



       2
           Despite this concession, Defendant argues elsewhere in his motion that he was
 pressured into waiving his Speedy Trial Act rights on January 21, 2016 and that this
 waiver was inappropriate under Zedner v. United States, 547 U.S. 489 (2006). (ECF
 No. 143-1, PgID 1427.) This argument has no merit. In Zedner, 547 U.S. at 503, the
 Supreme Court rejected an open-ended defense waiver of Speedy Trial Act rights “for
 all time.” Here, Defendant requested new counsel only one week prior to his trial date—
 a request the Court had the discretion to deny—and waived his Speedy Trial Act rights
 for relatively short periods of time so he could obtain new counsel and so his new
 counsel could prepare for trial.
                                                 8
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1961 Filed 12/10/20 Page 9 of 14




        The government asserts that the second time period was excludable because

 Contreras’ Rule 11 plea agreement was taken under advisement by the Court after he

 pleaded guilty on October 19, 2015. While the Sixth Circuit has found the time during

 which a court was considering the plea agreement of a co-defendant excludable, it did

 so after “evaluating the reasonableness of the delay within the context of all

 circumstances impacting the tendered plea.” See United States v. Culpepper, 898 F.2d

 65, 68 (6th Cir. 1990). Here, there is no need for the Court to undertake this analysis,

 because only 48 purportedly non-excludable days—less than the 70-day mandate—

 hinge on this issue.

        In sum, because the first time period Defendant disputes was excludable

 pursuant to the Court’s ends-of-justice order, irrespective of the second time period,

 there was no Speedy Trial Act violation. Therefore, defense counsel’s performance was

 not deficient in failing to raise this issue in a motion to dismiss.

        Even if there was a Speedy Trial Act violation, however, Defendant has not

 shown prejudice under Strickland. Where a violation under the Speedy Trial Act occurs,

 the district court has the discretion to dismiss the indictment either with or without

 prejudice. See 18 U.S.C. § 3162(a)(2). Thus, for Defendant to demonstrate prejudice,

 he must show that had his counsel filed a motion to dismiss, the indictment would have

 been dismissed with prejudice. See Sylvester v. United States, 868 F.3d 503, 511 (6th

 Cir. 2017); McAuliffe v. United States, 514 F. App’x 542, 546 (6th Cir. 2013). When

 deciding whether to dismiss the indictment with or without prejudice, courts consider the

 following factors: “the seriousness of the offense; the facts and circumstances of the

 case which led to the dismissal; and the impact of a reprosecution on the administration



                                                    9
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1962 Filed 12/10/20 Page 10 of 14




  of [the Speedy Trial Act] and on the administration of justice.” § 3162(a)(2). This

  includes a consideration of which party was responsible for the delay. See McAuliffe,

  514 F. App’x at 546 (citing Bloate v. United States, 559 U.S. 196, 214-15 (2010)).

         Here, Defendant was charged with a serious offense—conspiracy to distribute

  over one kilogram of heroin—for which he was ultimately sentenced to a term of

  imprisonment of 140 months. Moreover, the delay between the indictment and trial was

  due in part to the complexity of a case with four co-defendants, and Defendant himself

  stipulated to several adjournments of the trial date in this case. See id. at 546. There is

  no evidence of bad faith or any attempt to take advantage of the delay on the part of the

  government. Nor does Defendant allege he suffered any actual prejudice as a result of

  the delay or that the government engaged in prosecutorial misconduct that must be

  deterred to ensure compliance with the Speedy Trial Act. See United States v. Howard,

  218 F.3d 556, 562 (6th Cir. 2000). Thus, even if there was a violation of the Speedy

  Trial Act, all of the relevant factors would have weighed in favor of dismissing the

  indictment without prejudice. Because any dismissal would have been without

  prejudice, Defendant has not shown prejudice. See Sylvester, 868 F.3d at 513;

  McAuliffe, 514 F. App’x at 546.

         Defendant argues that if the indictment had been dismissed without prejudice,

  the statute of limitations would have barred the government from re-indicting him.

  However, the savings clause in 18 U.S.C. § 3288 gives the government a six-month

  period during which it can re-indict a defendant “[w]henever an indictment . . . is

  dismissed for any reason after the period prescribed by the applicable statute of

  limitations has expired.” This clause applies to a case were an indictment is dismissed



                                                  10
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1963 Filed 12/10/20 Page 11 of 14




  without prejudice under the Speedy Trial Act. See United States v. Rushin, 642 F.3d

  1299, 1304 (10th Cir. 2011); United States v. Shipsey, 363 F.3d 962, 971 (9th Cir.

  2004). Thus, even if the statute of limitations had expired, the government could have

  re-indicted Defendant by relying on the savings clause.

         In sum, even if there was a Speedy Trial Act violation, Defendant has not met his

  burden of showing that the result of the proceeding would have been different had

  counsel moved for dismissal of the indictment on this basis.

                3.      Discovery Motions

         Defendant also asserts that his counsel was ineffective for failing to file a motion

  for discovery materials. However, counsel is not always required to file discovery

  motions. Nor does a defense request for discovery alter the government’s obligations

  under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. Here, the record

  establishes that defense counsel received discovery. Defendant does not identify any

  additional piece of discovery that the government should have provided or explain how

  this discovery would have made a difference in the outcome of his case. In sum,

  Defendant has not met his burden of showing that defense counsel was ineffective for

  failing to file a discovery motion.

                4.      Additional Investigation

          Defendant also claims that his counsel was ineffective for a number of

  miscellaneous reasons—for example, for stipulating to the drug analysis, not getting an

  independent fingerprint analysis, “fail[ing] to prepare” to cross-examine government

  witness Ernesto Romero Lebron, and not investigating Spanish documents authorizing

  a wiretap. There is no evidence, however, to suggest defense counsel acted



                                                   11
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1964 Filed 12/10/20 Page 12 of 14




  unreasonably with regard to any of these claims or that Defendant was prejudiced by

  any alleged errors. In fact, defense counsel did question Lebron, who during this cross-

  examination admitted that he did not know or recognize Defendant. (ECF No. 100,

  PgID 642-48.) Defendant does not explain how any additional preparation would have

  altered this questioning. Nor has he explained why the wiretap evidence should have

  been excluded or what additional drug and fingerprint analysis would have revealed. In

  sum, Defendant has not shown that had defense counsel performed additional

  investigation or made different strategic choices in this case, the result of the

  proceeding would have been different.

                5.     Miranda Warnings and Post-Arrest Statements

         Defendant argues his counsel should have moved to suppress the incriminating

  statements he made after his arrest. During trial, the two agents who interviewed

  Defendant testified about his statements regarding brokering heroin deals with his co-

  defendant. (ECF No. 101, PgID 726; ECF No. 100, PgID 650.) They stated that he was

  advised of his Miranda rights, and the form Defendant signed waiving those rights was

  admitted into evidence. (See id.)

         Defendant now avers that that he was not given his Miranda warnings until after

  the interview. The government has submitted declarations from both Defendant’s

  attorneys, however, noting that prior to trial they received from the government a DEA

  report that stated that Defendant waived his Miranda rights prior to the interview as well

  as the Miranda waiver form; they shared these materials with Defendant and went over

  them with him. (ECF Nos. 154-2, 154-3.) Yet, they were never advised by Defendant

  of this new version of the events. In light of these declarations and the entire record in



                                                   12
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1965 Filed 12/10/20 Page 13 of 14




  this matter, the Court finds Defendant’s allegations incredible and contradicted by the

  record.3 Thus, Defendant has not shown that defense counsel’s performance was

  deficient in failing to file a motion to suppress his post-arrest statements.

                6.     Sixth and Fifth Amendment Claims

         Finally, in his reply, Defendant attempts to repackage the Sixth and Fifth

  Amendment claims discussed above as ineffective assistance of counsel claims.

  However, defense counsel raised the Sixth Amendment claim in a motion to dismiss

  prior to trial. Even though the Court ultimately denied that claim, defense counsel’s

  performance was not deficient in this regard. And while counsel did not bring a Fifth

  Amendment claim by name, Defendant cannot show this prejudiced his defense when

  the Court considered the claim on the merits and denied it.

  IV.    Request for Evidentiary Hearing

         Defendant requests the Court hold an evidentiary hearing in connection with this

  motion. After reviewing the briefs and materials submitted by the parties and the entire

  record in this case, the Court finds an evidentiary hearing is not needed because “the

  record conclusively shows that the petitioner is entitled to no relief.” See Valentine v.

  United States, 488 F.3d 325, 333 (6th Cir. 2007) (quotation marks and citation omitted).

  V.     Certificate of Appealability

         Federal Rule of Appellate Procedure 22(b) provides that a petitioner cannot take

  an appeal in § 2255 proceeding unless a certificate of appealability is issued under 28



         3
            And to the extent Defendant argues in his reply that defense counsel’s
  declarations do not address his contention that the statements attributed to him were
  false, the Court notes that the weight, if any, that was assigned to the agents’ testimony
  was a matter for the jury. And, in fact, defense counsel challenged the agents’
  credibility and argued they had a motive to fabricate their testimony during trial.
                                                   13
Case 2:08-cr-20548-NGE-RSW ECF No. 185, PageID.1966 Filed 12/10/20 Page 14 of 14




  U.S.C. § 2253(c). Rule 11 of the Rules Governing Section 2255 Proceedings requires

  that a “district court must issue or deny a certificate of appealability when it enters a final

  order adverse to the applicant.” To receive a certificate of appealability, “a petitioner

  must show that reasonable jurists could debate whether (or, for that matter, agree that)

  the petition should have been resolved in a different manner or that the issues

  presented were adequate to deserve encouragement to proceed further.” Miller-El v.

  Cockrell, 537 U.S. 322, 336 (2003) (quotation marks and citation omitted).

         Because Defendant has failed to show that reasonable jurists could debate

  whether his petition should have been resolved in a different matter, the Court denies

  him a certificate of appealability.

  VI.    Conclusion

         Based upon the foregoing, IT IS ORDERED that Defendant’s motion for post-

  conviction relief is DENIED WITH PREJUDICE. IT IS FURTHER ORDERED that a

  certificate of appealability is DENIED.

         SO ORDERED.

                                        s/Nancy G. Edmunds
                                        Nancy G. Edmunds
                                        United States District Judge


  Dated: December 10, 2020


  I hereby certify that a copy of the foregoing document was served upon counsel of record
  on December 10, 2020, by electronic and/or ordinary mail.

                                        s/Lisa Bartlett
                                        Case Manager




                                                    14
